DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/21 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are unpersuasive.
Applicant’s arguments on page 10 are unpersuasive.  Applicant cites paragraph 96 of Loehr I to show that Li discloses a scenario where the numerologies may be different.  This disclosure, however, does not teach that the disclosure in Loehr I is not combinable with or may not be modified by a teaching to the effect that the numerologies may be the same.  Furthermore, the only teaching of Loehr I that is applied is the allocation of two transmission resources.  The rejection does not require the wholesale, structural combination of all of the teachings of Loehr I with the teachings of the other cited art, which applicant seems to be arguing.  That would be example of an argument based on bodily incorporation.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The rationale and motivation set forth in the rejection is sufficient to sustain the examiner’s burden to show combinability and obviousness.
It is unclear what Applicant is arguing on pages 11-12, with regard to Li.  Applicant appears to be citing a problem identified by Li, in paragraph 99, which Li’s disclosure is designed to resolve. It is not apparent how this showing would be relevant to showing any alleged deficiencies of Li.  Further, the features that Li is allegedly inadequate to teach, identified at the bottom of page 11 and the top portion of page 12, are all taught by a combination of references, not Li alone.
Please see rejection below for further details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 #98, Agenda item 10.3.1.6, R2-1705519 (cited in Applicant’s IDS, hereinafter .
As to claim 1, a method by a transmitter to transmit information in a communication system, the method comprising: 
receiving information for allocating a transmission resource (Sections 3.1 and 3.2, disclosing being allocated a transport block TB size); 
identifying at least one data unit corresponding to a plurality of logical channel[s] (Section 3.1, disclosing identifying all the data respectively in each of the logical channels LC1-3 as in Figs. 2a and 2b, e.g., item 1 corresponding to LC1 in Fig. 2a and item 1 corresponding to LC2 in Fig. 2b, and place each such item in the transport block, the collection of such items 1-3 [i.e., teaching the recited “at least one data unit”], corresponding to logical channels LC1-3 [teaching “corresponding to a plurality of logical channel[s]”], teaches “identifying at least one data unit corresponding to a plurality of logical channel[s]”; similarly with Section 3.2 and Fig. 3, i.e., all the data in one of LC1-3, based on priority); 
determining each size of each data unit corresponding to each of the plurality of logical channel[s] to be transmitted based on a total size of the transmission resource (Sections 3.1, disclosing packing all of the data of an LC that has non-negative bucket value into the allocated transport block TB, limited by the remaining available size of such allocated TB, thus the size of the data of an LC that is eventually packed into the allocated TB teaches “each size of each data unit corresponding to each of the plurality of logical channel[s] to be transmitted”, where the size of the data of an LC eventually packed into the TB is determined based on the total size of the TB, i.e., “based on a total size of the transmission resource”; Section 3.2, similarly, disclosing packing all of the data of a LC, based on priority, into the allocated TB, limited by the remaining available size of such allocated TB, thus the size of the data of an LC that is eventually packed into the allocated TB teaches this recitation as well);

MediaTek does not appear to explicitly disclose “receiving information for allocating at least two transmission resources”.
Loehr I discloses “receiving information for allocating at least two transmission resources” (paragraphs 94-96, disclosing receiving multiple/two UL grants [“two transmission resources”] simultaneously, which may affect the “content of the corresponding TBs”).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Loehr I, in conjunction with and to modify the combined teachings of MediaTek, to reject the limitations of this claim. IN particular, it would have been obvious to a PHOSITA that Loehr I’s teaching of allocating two transmission resources/TBs simultaneously would be combinable with and may modify MediaTek’s teachings regarding allocation for one transmission resource/TB to reject the limitations that feature two transmission resources/TBs, e.g., “determining each size of each data unit corresponding to each of the plurality of logical channel[s] to be transmitted based on a total size of the at least two transmission resources.” For similar reasons, it would have been obvious to a PHOSITA that Loehr I’s teaching of allocating two transmission resources simultaneously would be combinable with MediaTek’s teaching of “allocating data to the plurality of the logical channel[s] based on each size of each data unit and the total size of the transmission resource” to reject 
MediaTek and Loeh do not explicitly disclose determining whether a transmission time interval TTI or a numerology corresponding to the at least two transmission resources are the same; “in case that the TTI or the numerology corresponding to the at least two transmission resources are the same”.
Li discloses determining whether a transmission time interval TTI or a numerology corresponding to the at least two transmission resources are the same (paragraphs 12 and 13: disclosing, inter alia, “when the first BP [bandwidth part] and the second BP correspond to the same numerology … determining .. based on a bandwidth of the first BP and a bandwidth of the second BP, a size of an RBG allocated to the first TB”, teaching this limitation); 
Determining a size of a data resource, “in case that the TTI or the numerology corresponding to the at least two transmission resources are the same” (paragraphs 12 and 13: disclosing, inter alia, “when the first BP [bandwidth part] and the second BP correspond to the same numerology [“in case that the TTI or the numerology corresponding to the at least two transmission resources are the same”] … determining ... based on a bandwidth of the first BP and a bandwidth of the second BP, a size of an RBG allocated to the first TB”, teaching this limitation)


As to claim 2,  MediaTek, Li and Loehr I teach the method as in the parent claim 1.

MediaTek does not appear to explicitly disclose “receiving information for allocating at least two transmission resources”.
Loehr I discloses “receiving information for allocating at least two transmission resources” (paragraphs 94-96, disclosing receiving multiple/two UL grants [“two transmission resources”] simultaneously, which may affect the “content of the corresponding TBs”).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Loehr I, in conjunction with and to modify the combined teachings of MediaTek, to reject the limitations of this claim. IN particular, it would have been obvious to a PHOSITA that Loehr I’s teaching of allocating two transmission resources/TBs simultaneously would be combinable with and may modify the MediaTek’s teachings regarding allocation for one transmission resource/TB to reject the limitations of this claim featuring two transmission resources/TBs.  MediaTek and Loehr I are in the same field of endeavor concerning allocation of resources for logical channels.  The suggestion or motivation would have been to improve resource allocation efficiency with wireless 
As to claim 3,  MediaTek, Li and Loehr I teach the method as in the parent claim 2.
MediaTek further discloses wherein a data unit of the at least one data unit and being allocable without segmentation is allocated to the allocated transmission resources based on the size of the data unit to be transmitted in the plurality of logical channel. (Sections 3.1, disclosing packing all of the data of an LC that has non-negative bucket value into the allocated transport block TB, e.g., item 1 of LC1 in Fig. 2a and item 1 of LC2 in Fig. 2b, without segmentation; Section 3.2, similarly, disclosing packing all of the data of a LC, based on priority, into the allocated TB, e.g., item 1 of LC1).
MediaTek does not appear to explicitly disclose “receiving information for allocating at least two transmission resources”.
Loehr I discloses “receiving information for allocating at least two transmission resources” (paragraphs 94-96, disclosing receiving multiple/two UL grants [“two transmission resources”] simultaneously, which may affect the “content of the corresponding TBs”).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Loehr I, in conjunction with and to modify the combined teachings of MediaTek, to reject the limitations of this claim. IN particular, it would have been obvious to a PHOSITA that Loehr I’s teaching of allocating two transmission resources/TBs simultaneously would be combinable with and may modify the MediaTek’s teachings regarding allocation for one transmission resource/TB to reject the limitations of this claim featuring two transmission resources/TBs.  MediaTek and Loehr I are in the same field of endeavor concerning allocation of resources for logical channels.  
As to claim 4,  MediaTek, Li and Loehr I teach the method as in the parent claim 3.
MediaTek further comprising segmenting a data unit of data units not allocated to the transmission resources and being not allocated based on a size of a transmission resource with a smallest size (Sections 3.1, consider the scenario where the entire pending data in LC1 is 2 times the size of allocated TB size, LC2 is ¼ the allocated TB size, and LC3 is also ¼ the allocated TB size, then in the first pass the first TB would be entirely taken up by LC1 and the remaining pending data in LC1 would be the entire size of the TB, such remaining LC1 data being “not allocated to the allocated transmission resource”, in the second pass, all of LC2 and LC3 would be packed into the second-pass TB, with the remaining LC1 data now being segmented into two halves, where one half would be packed into this second pass TB, with the other half of the remaining LC1 data awaiting the third pass, teaching this limitation)
MediaTek does not appear to explicitly disclose “receiving information for allocating at least two transmission resources”.
Loehr I discloses “receiving information for allocating at least two transmission resources” (paragraphs 94-96, disclosing receiving multiple/two UL grants [“two transmission resources”] simultaneously, which may affect the “content of the corresponding TBs”).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Loehr I, in conjunction with and to modify the combined teachings of 
As to claim 5,  MediaTek, Li and Loehr I teach the method as in the parent claim 2.
MediaTek further discloses wherein unsegmented data units are contiguously allocated on a transmission resource of the allocated transmission resource.  (Sections 3.1, disclosing packing all of the data of LC1 and LC2, unsegmented, into the allocated transport block TB, next to each other, similarly in Section 3.2).
MediaTek does not appear to explicitly disclose “receiving information for allocating at least two transmission resources”.
Loehr I discloses “receiving information for allocating at least two transmission resources” (paragraphs 94-96, disclosing receiving multiple/two UL grants [“two transmission resources”] simultaneously, which may affect the “content of the corresponding TBs”).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Loehr I, in conjunction with and to modify the combined teachings of MediaTek, to reject the limitations of this claim. IN particular, it would have been obvious to a PHOSITA 
As to claim 7,  MediaTek, Li and Loehr I teach the method as in the parent claim 1.
MediaTek further discloses determining each size of each data unit to be transmitted based on the size of the allocated transmission resources (Sections 3.1 and 3.2, disclosing packing the data of LC1-3 into the allocated TB, subject to the size of such allocated TB, teaching this limitation).
MediaTek does not appear to explicitly disclose “receiving information for allocating at least two transmission resources”.
Loehr I discloses if transmission time interval (TTI) information and numerology information respectively corresponding to the at least two transmission resources are identical. (paragraphs 94-104, disclosing prioritizing multiple UL grants, based on TTI and numerology, teaching to a PHOSITA that UL grants with the same TTI and numerology may have the same priority).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Loehr I, in conjunction with and to modify the combined teachings of MediaTek, to reject the limitations of this claim. IN particular, it would have been obvious to a PHOSITA that Loehr I’s teaching of allocating two transmission resources/TBs simultaneously would be 
As to claim 8-12 and 14, please see rejection for claims 1-5 and 7 above, respectively.

Claims 6 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 #98, Agenda item 10.3.1.6, R2-1705519 (cited in Applicant’s IDS, hereinafter “MediaTek”), in view of U.S. Patent Publication No. 2018/0310308 A1 to Loehr et al. (“Loehr I”) and U.S. Patent Publication No. 20200119896 A1 to Li et al., further in view of U.S. Patent Publication No. 2018/0270839 A1 to Loehr et al. (“Loehr II”).
As to claim 6,  MediaTek, Li and Loehr I teach the method as in the parent claim 1.
Loehr II discloses wherein each size of each data unit to be transmitted in the plurality of logical channel is determined based on a prioritized bit rate (PBR) corresponding to the plurality of logical channel (paragraph 4), and wherein the PBR is determined based on the information for allocating the at least two transmission resources (paragraphs 81-82).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Loehr II, in conjunction with and to modify the combined teachings of MediaTek and Loehr I, to reject the limitations of this claim. MediaTek and Loehr I and II are in the same 
As to claim 13, please see rejection for claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463